DETAILED ACTION

Previous Rejections
Applicant’s arguments, filed 12/29/2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103 - Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Edelson et al (US 2012/0164182 A1), in view of Kukreja et al (Biochemistry, 2007, 46, 14316-14324).
Edelson taught stable encapsulated nanoparticle pharmaceutical compositions [0028, 0033, 0040, 0096, 0107, 0139, 0160-0161, 0166] comprising proteins isolated from botulinum toxin (Clostridium botulinum) [0017, 0023, 0057], phospholipids [0127, 0139] and, generally, polypeptide/protein complexes [0017, 0023, 0057-0059, 0062, 0064-0066, 0072-0074, 0093].

Kukreja taught that botulinum neurotoxins (BoNT) are extremely stable in the presence of neurotoxin-associated proteins (NAPs), where the complex form of the BoNT confers therapeutic properties [abstract; page 14316, last paragraph; page 14317, first three paragraphs; Discussion, first paragraph; page 14323, last paragraph].
Since Edelson generally taught stable pharmaceutical compositions comprising botulinum neurotoxins and polypeptide/protein complexes, it would have been prima facie obvious to one of ordinary skill in the art to include, within Edelson, NAPs, as taught by Kukreja. The ordinarily skilled artisan would have been so motivated, because BoNTs are extremely stable in the presence of NAPs, where the complex form of the BoNT confers therapeutic properties, as taught by Kukreja [Kukreja: abstract; page 14316, last paragraph; page 14317, first three paragraphs; Discussion, first paragraph; page 14323, last paragraph].
Edelson, in view of Kukreja, reads on claims 1 and 10.
Claim 4 is rendered prima facie obvious because Edelson taught serotypes [0023, 0093].
Claims 5-8 and 11-14 are rendered prima facie obvious because Edelson taught one or more neutral and charged lipids, phospholipids, and oily media, including phosphatidylcholines (reads on plant lipid) (neutral), lecithin (reads on plant lipid) (neutral), cholesterol (neutral), phosphoglycerides (charged), DOTMA (charged), 
Claim 15 is rendered prima facie obvious because Edelson taught human serum albumin as a stabilizing agent [0071-0074, 0093-94, 0141].
Claims 16 and 20 are rendered prima facie obvious because Edelson taught lotions, powders, gels and injectables [0007, 0155, 0174] as cosmetic skin treatments [0050; abstract; claims throughout]. 
Claim 17 is rendered prima facie obvious because Edelson taught retinol (reads on retinoids) [0024].
Claim 18 is rendered prima facie obvious because Edelson taught compositions formulated at a pH of 5.6.
The instant claim 18 recites a pH between 5.5 and 8.0 Edelson taught a pH 5.6. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists. MPEP 2144.05 A. 
Claim 19 is rendered prima facie obvious because Edelson taught the administration of therapeutically effective amounts [0043].

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Edelson et al (US 2012/0164182 A1), in view of Kukreja et al (Biochemistry, 2007, 46, 14316-14324), further in view of Bolotin et al (USP 7,790, 140 B2) and further in view of Bolotin et al (USP 7,790,140 B2).
The 35 U.S.C. 103  rejection over Edelson and Kukreja was previously discussed. Additionally, Edelson taught nanoemulsions [abstract and title], propylene glycol in 
Edelson did not teach phenoxyethanol, sodium hyaluronate nor hydrogenated castor oil, or amounts thereof, as recited in claim 9.
McCook taught nanoparticles [col 2, line 62] containing phenoxyethanol, at 0.01-3 %, to preserve the formulation [col 7, lines 41-55], and salts of hyaluronic acid (e.g., reads on sodium hyaluronate) [col 12, lines 47-50], at 0.001-10 %), to enhance the formulation [col 6, line 66 to col 7, line 20].
Since Edelson taught nanoparticles, it would have been prima facie obvious to one of ordinary skill in the art to include, within Edelson, phenoxyethanol, at 0.01-3 %, as taught by McCook. The ordinarily skilled artisan would have been motivated to preserve the formulation of the particles, as taught by McCook [col 7, lines 41-55].
It would have been prima facie obvious to one of ordinary skill in the art to include, within Edelson, salts of hyaluronic acid (e.g., reads on sodium hyaluronate) [col 12, lines 
Edelson generally taught emulsions, as previously discussed; however, the combined teachings of Edelson and McCook did not teach hydrogenated castor oil.
Bologin taught hydrogenated castor oil [col 28, line 19] as an emulsifier [col 27, lines 49-50]. McCook taught emulsifiers at 2-8 % [col 11, lines 64-65].
Since Edelson generally taught emulsions, it would have been prima facie obvious to one of ordinary skill in the art to include hydrogenated castor oil within Edelson, as taught by Bolotin. In the instant case, it is prima facie obvious to select hydrogenated castor oil for incorporation into an emulsion, based on its recognized suitability for its intended use as an emulsifier, as taught by Bolotin. See MPEP 2144.07.  
It would have been prima facie obvious to one of ordinary skill in the art to include the emulsifier within Edelson at 2-8 %, as taught by McCook. An ordinarily skilled artisan 
The instant claim 9 recites 0.3-6 % propylene glycol; 0.1-5 % phenoxyethanol; 0.01-1% sodium hyaluronate; 0.5-10 % caprylic/capric triglyceride; 1-15 % hydrogenated castor oil and 0.01-6 % of a nonionic surfactant.
Edelson taught propylene glycol in proportions of up to as much as 70 %; caprylic/capric triglycerides at amounts of 0-30 % and nonionic surfactants at 0-30 %.
McCook taught propylene glycol at 0.1-20 %; phenoxyethanol at 0.01-3 %; salts of hyaluronic acid (e.g., reads on sodium hyaluronate) at 0.001-10 %.
Bolotin taught hydrogenated castor oil as an emulsifier, and McCook taught emulsifiers at 2-8 %.
A prima facie case of obviousness exists because of overlap, as discussed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELESTE A RONEY whose telephone number is (571)272-5192. The examiner can normally be reached Monday-Friday; 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.